20-3944
   Ou v. Garland
                                                                         BIA
                                                                 A200 181 403
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 11th day of February, two thousand twenty-
   two.

   PRESENT:
            ROBERT D. SACK,
            SUSAN L. CARNEY,
            MICHAEL H. PARK,
                 Circuit Judges.
   _____________________________________

   WENXIN OU,
            Petitioner,

                   v.                                  20-3944
                                                       NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                 Meer M. M. Rahman, Esq., New
                                   York, NY.

   FOR RESPONDENT:                 Brian Boynton, Acting Assistant
                                   Attorney General; John S. Hogan,
                                   Assistant Director; Mona Maria
                                  Yousif, Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DISMISSED.

    Petitioner     Wenxin    Ou,     a   native    and   citizen     of   the

People’s Republic of China, seeks review of a 2020 decision

of the BIA denying her motion to reopen.                 In re Wenxin Ou,

No. A 200 181 403 (B.I.A. Oct. 22, 2020).                  We assume the

parties’ familiarity with the underlying facts and procedural

history.

    We dismiss the petition for review. It is undisputed that

Ou’s 2020 motion to reopen was untimely: she filed it more

than 5 years after her 2014 removal order became final.                   See

8 U.S.C. § 1229a(c)(7)(C)(i) (“[A] motion to reopen shall be

filed   within   90   days   of    the   date     of   entry   of   a   final

administrative order of removal.”).             Ou requested reopening

to pursue adjustment of status. Her request does not implicate

any exceptions to the 90-day deadline for filing a motion to

reopen.      See      id.    § 1229a(c)(7)(C)(ii)–(iv)              (listing

                                     2
exceptions); 8 C.F.R. § 1003.2(c)(3) (same); see also Matter

of    Yauri,    25    I.     &     N.    Dec.       103,   105     (B.I.A.      2009)

(“emphasiz[ing] that untimely motions to reopen to pursue an

application for adjustment of status . . . do not fall within

any of the statutory or regulatory exceptions to the time

limits for motions to reopen before the Board and will

ordinarily be denied”).

      Thus,    Ou’s    motion          necessarily     relied      on     the   BIA’s

discretionary authority to reopen her proceedings sua sponte.

See Mahmood v. Holder, 570 F.3d 466, 469 (2d Cir. 2009); see

also 8 C.F.R. § 1003.2(a) (version in effect until Jan. 15,

2021).    We generally lack jurisdiction to review the BIA’s

decision to deny reopening in these circumstances, because

its decision is “entirely discretionary.”                        Ali v. Gonzales,

448   F.3d     515,   518        (2d    Cir.    2006).       We     may    exercise

jurisdiction, grant such a petition, and remand only “where

the   [BIA]    may    have       declined      to    exercise     its   sua sponte

authority because it misperceived the legal background and

thought, incorrectly, that a reopening would necessarily

fail.”   Mahmood, 570 F.3d at 469.                  This narrow exception does

not   apply    here    because          the    BIA   did   not     rule    on   Ou’s


                                           3
eligibility to adjust; it simply found that she did not

present   an   exceptional   situation   warranting   a   favorable

exercise of discretion.

    For the foregoing reasons, the petition for review is

DISMISSED.     All pending motions and applications are DENIED

and stays VACATED.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe,
                               Clerk of Court




                                 4